Citation Nr: 0833229	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  04-36 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for thoracolumbar spondylosis with degenerative disc disease 
(DDD).

2.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.  

4.  Entitlement to an initial rating in excess of 10 percent 
for a left foot disability.  

5.  Entitlement to an initial rating in excess of 10 percent 
for a right foot disability.  

6.  Entitlement to an initial rating in excess of 10 percent 
for residual of laceration of the left Achilles tendon.

7.  Entitlement to an initial rating in excess of 10 percent 
for maxillary sinusitis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1982 to 
September 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2003 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's thoracolumbar spine disability does not 
result in flexion to 60 degrees or less, combined range of 
motion to 120 degrees or less, spasm, guarding, abnormal 
spinal contour, abnormal gait, neurological deficit, or 
incapacitating episodes.  

2.  Neither the right knee disability nor the left knee 
disability are manifested by limitation of flexion to less 
than 110 degrees, limitation of extension to more than 0 
degrees, incapacitating exacerbations, instability, 
ankylosis, malunion, or cartilage dislocation.

3.  Neither the right foot disability nor the left foot 
disabilities are productive of symptomatology of a moderately 
severe foot injury, and the evidence does not establish that 
either disability results in flatfoot.  

4.  The residuals of the laceration to the left Achilles 
tendon results in a painful mass and moderate limitation of 
motion, but does not result in ankylosis or malunion.

5.  The veteran does not have incapacitating episodes of 
sinusitis requiring prolonged antibiotic treatment or more 
than 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
thoracolumbar spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235 to 5243 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5256-5262; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

3.  The criteria for a rating in excess of 10 percent for a 
right knee disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5256-5262; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

4.  The criteria for a rating in excess of 10 percent for a 
left foot disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ .1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5276 to 5284 (2007); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

5.  The criteria for a rating in excess of 10 percent for a 
right foot disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ .1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5276 to 5284 (2007); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

6.  The criteria for a rating in excess of 10 percent for 
residuals of laceration to the left Achilles tendon have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ .1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270 to 5274 
(2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

7.  The criteria for a separate 10 percent rating for painful 
scar/mass have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Code 7804 (2007).  

8.  The criteria for a rating in excess of 10 percent for 
chronic maxillary sinusitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic 
Code 6513 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this matter, the appeal arises from disagreement with the 
initial evaluations following the grant of service connection 
for the disabilities listed above.  Although it appears that 
adequate notice was not provided to the veteran prior to the 
October 2003 decision, the Court has held that were the 
underlying claim for service connection has been granted and 
there is disagreement as to downstream questions (such as the 
effective date), the claim has been substantiated and there 
is no prejudice due to inadequate (or no) notice.  Goodwin v. 
Peake, No. 05-876 (Vet. App. May 19, 2008); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).).  The Federal Circuit 
has also held that once the underlying service connection 
claim is granted there is no duty to provide notice under 
38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

In any event, in September 2004, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice then required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claims for increased initial ratings.  
Although the notice letter postdated the initial 
adjudication, the claims were subsequently readjudicated 
without taint from the prior decision and no prejudice is 
apparent.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  In July 2008, the AOJ 
sent a letter providing notice of the effective date and 
disability rating regulations.  Although the notice letter 
postdates the initial adjudication and the claims were not 
readjudicated, because the claims have been denied (with the 
exception of granting a separate rating for a painful 
scar/mass), any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records and providing VA examinations.  
Consequently, the Board finds the matter ready for 
adjudication.  

Increased Ratings

Service connection was established for residuals of 
laceration to the left Achilles tendon, sinusitis, 
thoracolumbar spondylosis with DDD, bilateral knee 
osteoarthritis, and bilateral feet degenerative arthritis 
with bunion formation by the RO in the currently appealed 
October 2003 decision, based in part on the results of a June 
2003 examination.  A 10 percent rating was subsequently 
assigned for each disability.  The veteran claims that higher 
evaluations are warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Back Disability 

A June 2003 VA examination record reports the veteran's 
history of non-radiating back pain that does not interfere 
with his ordinary lifting, carrying, posture, or gait.  The 
examiner noted that the veteran's gait, posture, and spinal 
curvature were normal, and there was no spasm or muscle 
atrophy.  Range of motion included flexion to 95 degrees, 
extension to 35 degrees, lateral flexion to 40 degrees 
bilaterally, and lateral rotation to 40 degrees bilaterally.  
There was no pain, weakness, lack of endurance, or 
incoordination with range of motion.  The examination record 
indicates contrary findings as to the neurological findings:  
one section of the examination report indicates that 
sensation was intact and that deep tendon reflexes were brisk 
and equal, but another section indicates that "sensory 
perception and deep tendon reflexes [were] negative on the 
right and left."  The veteran was diagnosed with mild to 
mild to moderate diffuse lumbar and thoracic spondylosis with 
minimal DDD by X-ray.  

An October 2005 VA examination record reports the veteran's 
history of paresthesias, leg/foot weakness, numbness, severe 
fatigue, severe stiffness, moderate weakness, severe spasm, 
severe frequent non-radiating pain, and moderate decreased 
motion.  The veteran denied urinary or fecal incontinence or 
incapacitating episodes but reported that he had a recurring 
severe flare-up, lasting at least two weeks, every two to 
three weeks.  He stated that the flare-ups were precipitated 
by walking, especially uphill, and bending and that they 
render him unable do anything except rest.  Examination 
indicated that posture and gait were normal and that there 
was no atrophy, gibbus, kyphosis, list, lumbar flattening, 
lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  
There was also no objective evidence of spasm, atrophy, 
guarding, pain with motion, tenderness, or weakness.  The 
veteran was able to flex to 90 degrees, extend to 30 degrees, 
lateral flex to 30 degrees bilaterally, and lateral rotate to 
30 degrees bilaterally, with no additional loss of motion on 
repetitive use.  Muscle strength was normal throughout; 
reflexes were present and normal throughout; and there was no 
evidence of abnormal sensation.  

VA treatment records report full/good range of motion, 
adequate muscle tone, and normal neurological findings, to 
include good pulses.  See January, April, and August 2004 and 
December 2006 VA treatment records.  

The General Rating Formula for the Spine (Formula) provides a 
20 percent rating for forward flexion greater than 30 degrees 
but not greater than 60 degrees, combined range of motion not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The proper rating under the Formula is determined 
without regard to symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The appropriate 
rating for limitation of motion is determined after 
consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  

In this case, the evidence consistently indicates that the 
veteran is able to flex to more than 60 degrees and that 
combined range of motion is more than 120 degrees.  
Additionally, there is no objective evidence of spasm, 
guarding, abnormal gait, or abnormal spinal contour due to 
the thoracolumbar spine disability.  The Board further finds 
that a separate rating for any associated objective 
neurologic abnormalities is also not warranted as there is no 
definite (or consistent) evidence of any neurological 
deficit, and the veteran has been found to be neurovascularly 
normal.  Consequently, a rating in excess of 10 percent is 
not warranted under the Formula.  

It is further noted that the veteran has been diagnosed with 
DDD.  However, a rating in excess of 10 percent based on 
Intervertebral Disc Syndrome (IDS) is not possible here.  The 
Formula for Rating IDS provides a rating in excess of 10 
percent for IDS with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks in 
the previous 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The evidence of record does not 
contain any complaints of incapacitating episodes, and there 
is no evidence, or even allegation, of doctor-prescribed 
bedrest.  Consequently, a rating in excess of 10 percent is 
not warranted under the Formula for Rating IDS.  In sum, the 
Board finds that the veteran's back disability does not 
warrant a rating in excess of 10 percent at any point during 
the appellate period, and the claim must be denied.  

Left and Right Knee Disability

A June 2003 VA examination record reports that the bilateral 
knee condition did not affect posture or gait.  The knees 
were normal in outline and symmetric in form and function.  
There was no heat, redness, tenderness, effusion, or muscle 
atrophy.  Sensory perception was within normal limits, as 
were deep tendon reflexes.  Drawer and McMurray tests were 
negative, and range of motion was full (0 to 140 degrees) 
bilaterally with no restriction, weakness, fatigue, 
incoordination, lack of endurance, or pain, including after 
repetition.  There was also no evidence of recurrent 
subluxation or locking.  The examiner diagnosed the veteran 
with mild osteoarthritis bilaterally.  

A January 2004 VA treatment record reports that range of 
motion was within normal limits.  An April 2004 VA treatment 
record reports the veteran's history of right knee pain for 
one year, without swelling.  The record notes that the right 
knee had crepitus and tenderness on the lateral aspect of the 
knee and painful flexion.  A June 2004 VA treatment record 
notes that the veteran had full range of motion in all 
extremities with no swelling, effusion, or edema, and the 
veteran was noted to have no limitations secondary to 
complaints of knee pain.  August and September 2004 VA 
treatment records report that the veteran had some tenderness 
and palpitation in the right knee, but no edema, erythema, 
warmth, asymmetry/deformity, palpable/visible masses, or 
laxity, and range of motion was full bilaterally.  The 
examiner noted that the veteran did have positive McMurray's 
and Apley's Compression tests and noted that the veteran had 
symptoms and signs of medial meniscus tear and degenerative 
joint disease.  Magnetic resonance imaging (MRI) was done of 
the right knee, and the results indicated a complex tear of 
the medial meniscus posterior horn, small knee effusion, 
patella alta with mild medial patellofemoral joint 
chondromalacia, and some buckling of the anterior cruciate 
ligament.  See August 2004 VA MRI report.  The veteran 
underwent an arthroscopic partial meniscectomy in October 
2004.  See October 2004 VA treatment records.  

An October 2005 VA examination record notes the veteran's 
history of occasionally using a brace and cane and being 
unable to stand for longer than 3 hours or walk further than 
one-quarter mile.  He also reported that the knee 
disabilities result in giving-way, instability, pain, 
stiffness, and weakness bilaterally, as well as weekly flare-
ups, which last three to seven days each and which require 
complete bed rest with elevation of the leg.  The veteran 
denied having incapacitating episodes of arthritis.  Physical 
examination indicated that the veteran had a normal gait and 
no snaps, clicks, effusion, dislocation, locking, 
instability, or patellar abnormality.  The knees did have 
crepitation and grinding.  The veteran had active range of 
motion from 0 to 120 degrees in the right knee and 0 to 110 
degrees in the left knee with no pain or additional loss of 
motion after repetition.  Passively, the veteran could flex 
to 130 degrees bilaterally, with no pain or additional loss 
of motion after repetition.  There was no ankylosis.  There 
was a meniscus abnormality, in that the meniscus was absent.  
The examiner diagnosed the veteran with osteoarthritis of 
bilateral knee, bilateral knee arthroscopic repair, and genu 
varus knees (which the veteran reported also affected his 
father and grandfather).  

A January 2006 VA treatment record reports the veteran's 
history of right knee pain occasionally, when exercising.  
The record notes that the veteran had good range of motion in 
the right knee.  A December 2006 VA treatment record reports 
that range of motion was intact.  

The veteran's left and right knee disabilities are rated at 
10 percent under DC 5003, for arthritis with limited range of 
motion that is otherwise noncompensable under the limitation 
of motion rating criteria.  Limitation of motion of the knee 
is evaluated under Diagnostic Codes 5260-61.  Under DC 5260, 
a 10 percent rating is assigned for flexion limited to 45º, a 
20 percent rating is assigned for flexion limited to 30º, and 
a 30 percent rating is assigned for flexion limited to 15º.  
DC 5261 provides a 10 percent rating for extension limited to 
10º, a 20 percent rating for extension limited to 15º, a 30 
percent rating for limitation to 20º, and a 40 percent rating 
for limitation to 30º.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2006).  The appropriate rating for limitation of 
motion is determined after consideration of functional loss 
due to flare-ups, fatigability, incoordination, weakness, and 
pain on movement.  See DeLuca, 8 Vet. App. 202, 206-7 (1995); 
38 C.F.R. §§ 4.40, 4.45.  

A compensable rating is not warranted under either DC 5260 or 
5261 for either knee disability.  The evidence consistently 
indicates that the veteran is able to actively flex to at 
least 110 degrees in the left knee and 120 degrees in the 
right knee without pain, weakness, incoordination, or 
fatigability.  The record also indicates that the veteran can 
extend fully bilaterally, with no evidence of pain on 
extension.  In sum, the veteran's range of motion in each 
knee is too significant to warrant a compensable rating for 
either limitation of extension or limitation of flexion.  

The Board has also considered whether a separate rating is 
warranted under DC 5257 for instability.  See VAOGCPREC 9-
2004.  DC 5257 provides a 10 percent rating for slight 
instability and a 20 percent rating for moderate instability.  
The record does not report any objective findings of 
instability or laxity.  Consequently, a compensable rating is 
not warranted under DC 5357.

A rating in excess of 10 percent is also not warranted under 
any of the other rating criteria pertaining to the knee 
because there is no evidence of ankylosis, cartilage 
dislocation, or malunion of the tibia and fibula.  In sum, 
the Board finds that neither the right nor the left knee 
disability warrants a rating in excess of 10 percent at any 
time in the appellate period; consequently, the claims are 
denied. 

Left and Right Foot Disabilities

A June 2003 VA examination record reports that the veteran's 
pedal pulses were palpable, motor function was full, and no 
sensory or vascular disturbance was identified.  Both feet 
were normal in outline and symmetric in form and function, 
and there was no heat, redness, tenderness, lack of 
stability, or lack of endurance in either foot.  There was 
also no calluses or valgus deviation, and movement was not 
compromised.  Arches were distinctly low but present; there 
was good weightbearing alignment of the Achilles tendon; and 
the veteran could stand on one foot with the other elevated.  
Pain, weakness, lack of endurance, and incoordination did not 
impact range of motion.  The veteran was initially diagnosed 
with bilateral pes planus, but the diagnosis was changed, 
after X-ray images were reviewed, to moderate degenerative 
arthritis with minimal bunion formation bilaterally.

An October 2005 VA examination record reports the veteran's 
history of using orthotics.  The veteran denied flare-ups but 
indicated that he was unable to stand longer than one hour 
and unable to walk further than one-quarter mile due to his 
bilateral foot disability.  The veteran reported that he had 
tenderness, swelling, heat, stiffness, fatigability, 
weakness, pain, and toe deformity in the left foot.  He 
denied calluses, spasm, and redness.  In the right foot, the 
veteran reported having heat, stiffness, fatigability, 
weakness, pain, and toe deformity (bunion) but no calluses, 
spasm, tenderness, or swelling.  Examination indicated that 
the veteran did not have abnormal motion, muscle atrophy, 
painful motion, redness, spasm, heat, incoordination, edema, 
effusion, fatigability, or instability, but he did have 
crepitus in both ankles, and moderate tenderness over the 
right plantar fascia and bilateral bunion.  The examiner also 
noted that the veteran had weakness, though he stated that 
the weakness (and its location) was difficult to evaluate 
because although the veteran claimed severe pain on manual 
testing, he had a normal gait cycle.  Examination further 
indicated that the veteran did not have hammertoes, flatfeet, 
pes cavus, or malunion/nonunion of the tarsal/metatarsal 
joints.  He did have hallux valgus with 40 degree angulation 
at the first metatarsophalangeal (MTP) joint.  The veteran 
was able to dorsiflex the first MTP joint to 40 degrees and 
plantar flex to 15 degrees bilaterally, with no pain, 
fatigue, incoordination, lack of endurance, or weakness.  The 
examiner noted that this range of motion was not normal but 
did not provide the normal range of motion.  The examiner 
diagnosed the veteran with degenerative arthritis and bunion 
of the bilateral foot and right foot plantar fasciitis.  

The veteran's left and right foot disabilities are each rated 
at 10 percent as analogous to DC 5277 for "weak foot".  DC 
5277 specifies that the condition should be rated pursuant to 
the underlying condition; it does not provide any rating 
guidance other than to establish that the minimum rating for 
"weak foot" is 10 percent.  

Under DC 5284, a 10 percent rating is assigned for moderate 
foot injuries, a 20 percent rating is assigned for moderately 
severe foot injuries, and a 30 percent rating is assigned for 
severe foot injuries.  The appropriate rating for orthopedic 
conditions is determined after consideration of functional 
loss due to flare-ups, fatigability, incoordination, 
weakness, and pain on movement.  See DeLuca, 8 Vet. App. 202, 
206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

Although the record includes findings of bunion and 
tenderness and a questionable finding of weakness, on the 
whole, the veteran's symptoms do not approximate "moderately 
severe" foot injury.  The evidence provides no objective 
evidence of painful motion, calluses, incoordination, 
fatigability, or instability, and the veteran is consistently 
noted to have a normal gait cycle and range of motion in the 
ankles and toes.  Although the record indicates complaints of 
pain and findings of hallux valgus and some limitation of 
motion of the first MTP joints, the Board finds that the 
symptoms most nearly approximate "moderate" foot injury, 
rather than "moderately severe" foot injury, and a rating 
in excess of 10 percent is not warranted under DC 5276.  

As 10 percent rating is the highest available rating under DC 
5279 (anterior metatarsalgia), 5281 (hallux rigidus), and 
5282 (hammer toe), further consideration under those rating 
codes would be of no benefit to the veteran.  Also, DC 5278 
(claw foot), DC 5283 (malunion of the tarsal or metatarsal 
bones), and DC 5276 (flat feet) are not for consideration, as 
there is no evidence that the veteran suffers from these 
conditions.  The Board notes that that record includes a 
finding of low arches and a provisional diagnosis of flat 
feet.  This diagnosis was not confirmed by X-ray images, 
however, and on subsequent examination, the veteran was 
explicitly found to not have flat feet.  In light of the 
foregoing, the Board finds that a higher rating is not 
warranted for either foot disability at any time during the 
appellate period; consequently, the veteran's claims must be 
denied.  

Residual of Laceration of the Left Achilles Tendon

A June 2003 VA examination record reports that the veteran's 
pedal pulses were palpable, deep tendon reflexes were risk 
and equal, motor function was full, and sensation was intact.  
Gait and posture were normal.  The examiner noted that the 
veteran had a mildly shiny scar, one inch above the heel, 
over the Achilles tendon.  The scar was well-healed without 
complication or disfigurement.  The scar was not depressed or 
elevated and it did not impair function.  The left ankle had 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees 
without pain, weakness, lack of endurance, or incoordination, 
and there was good weightbearing alignment of the Achilles 
tendon.  No vascular or sensory disturbance was identified.  
X-ray images were negative of any abnormality.  The examiner 
assessed the veteran with status-post laceration of cutaneous 
tissue over the Achilles tendon without disruption in sensory 
or vascular supply or function.  

An October 2005 VA examination record reports the veteran's 
history of swelling at the left Achilles tendon and heat, 
pain, and stiffness at the ankle.  The examiner noted that 
the veteran had crepitus at the ankles, with no edema, 
effusion, instability, muscle atrophy, painful motion, 
redness, spasm, incoordination, or heat.  The veteran did 
have a one centimeter round mass at the left Achilles tendon, 
which was soft, not movable, and very tender to palpation.  
He also had moderate tenderness at the left Achilles tendon.  
Range of motion of the ankle included 15 degrees active 
dorsiflexion, 30 degrees passive dorsiflexion, and 30 degrees 
active and passive plantar flexion with no pain, fatigue, 
incoordination, lack of endurance, or weakness.  The examiner 
assessed the veteran with status-post left Achilles tendon 
repair.  

The veteran's status-post laceration of the left Achilles 
tendon is rated under DC 7805-5271 for moderate limited 
motion of the ankle due to scar.  

DC 5271 provides a 20 percent rating for marked limitation of 
motion of the ankle.  As mentioned above, the appropriate 
rating for limitation of motion is determined after 
consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  

Normal range of motion of the ankle includes dorsiflexion to 
20 degrees and plantar flexion to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II.  In this case, the veteran is able to 
actively dorsiflex to at least 15 degrees and actively 
plantar flex to at least 30 degrees, without pain or 
additional functional impairment.  Although range of motion 
is limited, it is too near-normal to approximate "marked" 
limitation of motion.  Consequently, a rating in excess of 10 
percent is not warranted under DC 5271.  A higher rating is 
also not available by rating the veteran under an alternate 
code which governs functional impairment of the ankle as 
there is no evidence of malunion, astragalectomy, or 
ankylosis of the ankle.  See 38 C.F.R. § 4.71a 5270 to 5274.  

The Board does find, however, that a separate 10 percent 
rating is warranted based on the evidence of painful scar.  
See 38 C.F.R. § 4.118, DC 7804; see Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  The October 2005 VA examination record 
indicates that the veteran had a "round mass" at the left 
Achilles tendon which was "very tender" to palpation.  
Although the record does not explicitly link this mass to the 
in-service laceration to the left Achilles tendon, the Board 
finds that the placement of the mass and the veteran's 
history of pain at the site of the laceration suggest that 
the mass is a residual of the in-service laceration.  
Consequently, a separate rating is granted.  



Maxillary Sinusitis

A June 2003 VA examination record reports the veteran's 
history of sinus drainage.  The examiner reported that he 
found no sign of any active, acute, or chronic disease of the 
sinuses.  X-ray images showed minimal chronic right maxillary 
sinusitis.  

A January 12, 2004, VA treatment record reports the veteran's 
history of sinus pain and nasal congestion with drainage of 
clear to yellow material for five days.  The examiner 
diagnosed the veteran with sinusitis and prescribed 
Amoxicillin 500 mg daily for 10 days and Sudafed per orders.  
A January 27, 2004, VA emergency room record reports the 
veteran's history of a sinus infection, onset two days prior, 
with nasal drainage.  The veteran did not have a fever.  The 
veteran was assessed with flu/allergic rhinitis/sinusitis and 
provided a prescription for pseudoephedrine.  An April 2004 
VA treatment record reports the veteran's history of an acute 
exacerbation of chronic sinusitis with greenish secretions 
but no fever, chills, or sweat.  The veteran was noted to 
have post-nasal drip of yellow secretions, was assessed with 
sinusitis, and was provided Augmentin.  

A September 2005 VA examination record reports the veteran's 
history of frontal headaches, nasal discharge, postnasal 
drip, and pressure over the nose and eyes, for which the 
veteran used topical sprays and antihistamines.  Examination 
indicated normal nasal mucosa and no polyps, bacterial or 
granulomatous disease, partial or complete obstruction, 
tenderness, purulent discharge, or crusting.  The examiner 
noted that both physical exam and X-ray images showed no 
evidence of sinusitis.  

A December 2005 VA emergency care record reports the 
veteran's history of frontal pressure for the past week, 
accompanied by frontal pain, yellowish rhinorrhea, and 
postnasal drip.  The veteran denied fever, chills, or 
malaise.  The veteran was noted to have tenderness to 
palpation of the frontal and maxillary sinuses, with no 
oropharyngeal erythema or exudates.  The veteran was 
diagnosed with sinusitis and prescribed Azithromycin daily 
for 3 days and pseudoephedrine.  

A December 2006 VA treatment record reports the veteran's 
history of frontal sinus and maxillary pressure and brown 
secretions for six weeks.  The veteran denied taking any 
medication for these symptoms.  He also denied fever, chills, 
and exposure to chemical solution, fuel, and smoke.  The 
nasal septum was normal, with pink mucosa and no discharge.  
There were no lesions or tremors in the tongue.  There was 
pain to palpation over the frontal sinuses.  The veteran was 
assessed with sinusitis and prescribed a four-day dosage of 
Azithromycin, a flunisolide inhaler, and pseudoephedrine.  

A February 2008 VA treatment record reports the veteran's 
history of sinus pain and cough productive of brownish 
sputum.  Examination showed that the veteran was afebrile 
with sinus tenderness.  The veteran denied chills, nausea, 
vomiting, shortness of breath, and chest pain.  He was 
assessed with sinusitis and provided Zithromax, Claritin, and 
cough suppressant.  

The veteran's sinusitis is rated at 10 percent under DC 6513.  
DC 6513 provides a 30 percent rating for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than 6 non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  See 38 C.F.R. § 4.97.  An 
"incapacitating episode" is defined as "one that requires 
bed rest and treatment by a physician."  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6513.  

The foregoing evidence does not indicate that a rating in 
excess of 10 percent is warranted.  Although the records show 
that the veteran's sinusitis flare-ups have required 
treatment by antibiotic, the antibiotic treatment never 
lasted more than 10 days; it was not prolonged.  
Additionally, the treatment records do not report any 
evidence of incapacitating episodes.  

There is also no evidence that the veteran has more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  At most, the records show three non-incapacitating 
episodes a year, with recent records indicating no more than 
one flare-up per year.  Consequently, a rating in excess of 
10 percent is not warranted at any time during the appellate 
period.  


ORDER

A rating in excess of 10 percent for a thoracolumbar spine 
disability is denied.  

A rating in excess of 10 percent for a left knee disability 
is denied.

A rating in excess of 10 percent for a right knee disability 
is denied.

A rating in excess of 10 percent for a left foot disability 
is denied.  

A rating in excess of 10 percent for a right foot disability 
is denied.  

A rating in excess of 10 percent for residual of laceration 
of the left Achilles tendon is denied.  

A separate 10 percent rating for painful scar is granted.  

A rating in excess of 10 percent for maxillary sinusitis is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


